Case 1:19-cv-01907-RA Document 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANIEL BENYAMIN a/k/a DANIEL
BENYAMINOV d/b/a BENYAMANOV
CONSTRUCTION & REMODELING, LLC

and

LUCY BEYAMIN d/b/a BENYAMINOYV

CONSTRUCTION & REMODELING, LLC,
Debtors.

- san ne eee an ae nn inane a gn x

DITECH FINACIAL LLC,

Appellant,

 

~against-

DANIEL BENYAMIN a/k/a DANIEL
BENYAMINOV d/b/a BENYAMINOV
CONSTRUCTION & REMODELING, LLC,
and LUCY BEYAMIN d/b/a BENYAMINOV
CONSTRUCTION & REMODELING, LLC,
Appellees.

Filed 06/04/20 Page 1 of 1

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOCH,

DATE FILED: WI YlgcBe

 

 

 

 

 

 

19 CIVIL 1907 (RA)

JUDGMENT

It iss ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court's Opinion and Order dated June 1, 2020, the Bankruptcy Court’s decision is affirmed;

accordingly, the case is closed.

Dated: New York, New York
June 4, 2020

BY:

RUBY J. KRAJICK

 

Clerk of Court

E/NAMNMGAS

Deputy Clerk U
